           Case 1:20-cv-00229-JPB Document 48 Filed 01/22/21 Page 1 of 1 PageID #: 1596


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                   Northern District of West Virginia
  AJE ENTERPRISE LLC, et al
                   Plaintiff(s)
                     v.                                                           Civil Action No.   1:20cv229
   James Justice, Frederic L. Wooten, The City of Morgantown, A. Kim Haws,

                   Defendant(s)
                                                                    CORRECTED
                                            JUDGMENT IN A CIVIL ACTION
    The court has ordered that:
          Judgment award                  Judgment costs                 Other




                         The plaintiffs have failed to state a claim upon which relief may be granted. Accordingly, the
                         Motion to Dismiss or, in the Alternative, Motion for Summary Judgment of Defendants City of
                         Morgantown and Emily Muzzarelli, Interim City Manager of Morgantown, West Virginia and
                         Defendants Governor Justice and the West Virginia Alcohol Beverage Control Administrations
    other:               Motion to Dismiss areGRANTED and this case is DISMISSED



   This action was:
         tried by jury                 tried by judge                 decided by judge




   decided by Judge John Preston Bailey




                                                                                   CLERK OF COURT
Date:     1/22/21                                                                  Cheryl Dean Riley
                                                                                     J. Schoonover, Deputy Clerk
                                                                                            Signature of Clerk or Deputy Clerk
